Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-20 are currently under examination, wherein claims 1-12 have been amended and claims 13-20 have been newly added in applicant’s amendment filed on November 19, 2021. 
Status of Previous Rejections
2.	The previous rejections of claims 1-12 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated August 20, 2021 have been withdrawn in light of applicant’s amendment filed on November 19, 2021. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 3, 5, 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The Cu content ranges as claimed in claims 3, 5, 7 and 16 lack an antecedent basis in claim 1 from which claims 3, 5, 7 and 16 depend directly or indirectly rendering claims 3, 5, 7 and 16 indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 5 is further rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  The Si content range of between about 0.05-0.017 wt. % in claim 5 fails to further limits the Si content range of at least 0.10 wt. % and no more than 0.18 wt. % in claim 1 from which claim 5 depends indirectly, rendering claim 5 an improper dependent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Platek et al. (US Pub. 2008/0041501 A1).
With respect to claims 1-20, Platek et al. (‘501 A1) discloses an aluminum alloy slug sheet for aluminum beverage containers having a thickness of 02-2.0 inches and consisting essentially of by weight 0.1-0.7% Si, 0.2-0.9% Fe, 0.05-0.5% Cu, 0.05-1.30% Mn, 0.2-2.8% Mg, up to 0.3% Cr, up to 0.3% Zn, up to 0.2% Ti and a balance of Al, incidental elements and impurities (abstract, paragraph [0003] and [0046]). The elemental content ranges disclosed by Platek et al. (‘501 A1) overlap the ranges as claimed in claims 1, 3, 5, 7 and 16 respectively. The lowest Mg content disclosed by Platek et al. (‘501 A1) is close to the highest Mg contents as claimed in claims 1, 3, 5, 7 and 16 respectively. The thickness range disclosed by Platek et al. (‘501 A1) overlaps the thickness ranges as claimed in claims 1 and 14 respectively. The highest thickness disclosed by Platek et al. (‘501 A1) is close to the lowest thickness as claimed in claim 13. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Platek et al. (‘501 A1) with an expectation of success because Platek et al. (‘501 A1) discloses the same utility over the entire disclosed ranges. 
	The feature of “wherein …… container” in lines 4-6 of claim 1 is interpreted as an intended use of the claimed aluminum alloy slug and gives no patentable weight to the claims. See MPEP 2111.02 II.
	The limitation in lines 18 and 19 of claim 1 is a product-by-process limitation; and claims 2, 4, 6, 8-12, 15 and 17-20 are product-by-process claims. Even though product-by-process features and claims are limited by and defined by the process, determination of patentability is based on the product itself. Platek et al. (‘501 A1) discloses an .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 12-14 and 19-21 of U.S. Patent No. 9,517,498 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 12-14 and 19-21 of U.S. Patent No. 9,517,498 B2 disclose an aluminum alloy slug, which is the same or obvious from the claimed aluminum alloy slug.
7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,844,805 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 9,844,805 B2 disclose an aluminum alloy slug, which is the same or obvious from the claimed aluminum alloy slug.
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,584,402 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-8 of U.S. Patent No. 10,584,402 B2 disclose an aluminum alloy slug, which is the same or obvious from the claimed aluminum alloy slug.
Response to Arguments
9.	The applicant’s arguments filed on November 19, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Platek et al. (‘501 A1) does not teach that the disclosed aluminum alloy slug is suitable for use in an impact extrusion process. In response, the examiner notes that the feature of “wherein …… container” in lines 4-6 of claim 1 is interpreted as an intended use of the claimed aluminum alloy slug and gives no patentable weight to the claims. See MPEP 2111.02 II. The two declarations filed in the previous application of 13/617,119 which contains only process claims appear to be improperly applied by the applicant in the instant application which contains only product claims.
Second, the applicant argues that Platek et al. (‘501 A1) does not teach the slug thickness as claimed. In response, see the ground of rejection of the claimed slug thickness above.
Third, the applicant argues that Platek et al. (‘501 A1) does not teach the Mg content ranges as claimed. In response, see the ground of rejection of the claimed Mg content ranges above. The examiner notes that similarly, a prima facie case of 
Fourth, the applicant argues that Platek et al. (‘501 A1) does not teach the features as claimed in the new claims 13-20. In response, see the ground of rejections of the features above.



 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


12/2/2021